Order filed, September 12, 2012.




                                           In The

                      Fourteenth Court of Appeals
                                        ____________

                                  NO. 14-12-00483-CR
                                    ____________

                         CHARLES E. WILLIAMS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                        On Appeal from the 25th District Court
                              Colorado County, Texas
                            Trial Court Cause No. 11-029


                                          ORDER

       The reporter’s record in this case was due August 27, 2012. See Tex. R. App. P.
35.1. The court has not received a request to extend time for filing the record. The
record has not been filed with the court. Because the reporter’s record has not been filed
timely, we issue the following order.

       We order Patricia Wagner, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                        PER CURIAM